Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on January 28, 2022. Claims 1, 3-11, and 13 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-final rejection of the last Office Action is persuasive, and the Non-final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1, 3-11, and 13 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Pedersen et al., U.S. Patent Application Publication No. US 2018/0238698, in view of Horita et al., U.S. Patent Application Publication No 2013/0226441, hereinafter referred to as Pedersen and Horita, respectively.

6.	Regarding independent claim 1, Pedersen discloses a power transfer managing apparatus comprising: a processor; a traffic jam information acquiring unit that uses the processor to acquire traffic jam information including; a notification control unit that uses the processor 

7.	Horita teaches a position where a traffic jam occurs.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

if on condition that the traffic jam occurs on a first route allocated to the vehicle; and a demand information acquiring unit that uses the processor to acquire information indicating power demand in the electric power grid, wherein the notification control unit uses the processor to set the second route based on the information indicating the power demand and a power capacity that the battery can supply to the electric power grid.

9.	Claims 3-11 depend from claim 1 and are therefore allowable.

10.	Regarding independent claim 13, Pedersen discloses a non-transitory computer-readable storage medium having stored thereon a program for causing a computer to function as: a traffic jam information acquiring unit that acquires traffic jam information including; and a notification control unit that makes a user of a vehicle that is provided with a battery as the driving power source notified of information indicating a second route via a geographical point where power transfer can be performed 4Appl. No.: 16/726,797Attorney Docket No. HO-0161US Reply to Office Action of November 2, 2021 between the battery and an electric power grid.

11.	Horita teaches a position where a traffic jam occurs.

12.	Regarding independent claim 13, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

if on condition that the traffic jam occurs on a first route allocated to the vehicle; and a demand information acquiring unit that acquires information indicating power demand in the electric power grid, wherein the notification control unit sets the second route based on the information indicating the power demand and a power capacity that the battery can supply to the electric power grid.

13.	Claim 13 is therefore allowable.

14.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can 

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665